                     Case 2:20-mj-00056-jmc Document 1 Filed 04/30/20 Page 1 of 1

                                                                                                                   .....- - !            -


AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                              ois·;-~~~         i :~.:   ·1
                                                                                                                                         S"'




                                     UNITED STATES DISTRICT COURT                                            2020 APR 30 AM II: 52
                                                                for the
                                                         District of Vermont
                                                                                                              BY __Vrw
                                                                                                                   ______
                  United States of America                         )
                                V.                                 )
               OCTAVIUS ALLEN-NAPIER
                                                                   )      Case No.     2 : 2 0- rnj---             5/o- t
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      May 12, 2018              in the county of             Chittenden                              in the
                       District of             Vermont         , the defendant(s) violated:

             Code Section                                                    Offense Description
18 U.S.C. 922(g)(1)                              Knowing possession, in or affecting commerce, of a firearm by a person who
                                                 knows he has been convicted of a felony offense

18 U.S.C. 922(k)                                 Knowing possession of a firearm with an obliterated serial number which has
                                                 been shipped or transported in interstate or foreign commerce




          This criminal complaint is based on these facts:

See Attached Affidavi




          ~ Continued on the attached sheet.



                                                                                              Complainant's signature

                                                                                             Samuel Brown, SA ATF
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             04/30/2020


City and state:                         Burlington, Vermont
                                                                                               Printed name and title
